IN THE SUPREME COURT OF THE STATE OF NEVADA


                SHAREEN W. KAHEAKU,                                      No. 69587
                                Appellant,
                                   VS
                ADAM SAKRI,
                                          Respondent.
                                                                                 FILED
                                                                                 FEB 0 1 2016
                                                                                          N EMAN

                                                                                     14
                                                                                     A
                                                                            Cl

                                                                                 4
                                        ORDER DISMISSING APPEAL
                             This is a pro se appeal in a marriage dissolution and custody
                action. Eighth Judicial District Court, Family Court Division, Clark
                County; Cynthia Dianne Steel, Judge.
                             Our review of the documents submitted to this court pursuant
                to NRAP 3(g) reveals a potential jurisdictional defect. Specifically, we are
                unable to discern whether this court has jurisdiction to consider the
                instant appeal because appellant fails to identify any appealable order.
                Moreover, it appears from the district court docket entries and minutes
                that discovery is ongoing and that the trial has been continued.
                Accordingly, it appears that no final judgment has been entered. A notice
                of appeal filed before entry of a final written judgment is premature and of
                no effect.   See NRAP 4(a)(1); Rust v. Clark Cty. School District, 103 Nev.
                686, 747 P.2d 1380 (1987). We conclude that we lack jurisdiction, and we
                             ORDER this appeal DISMISSED.



                                          Hardesty



                Saitta
                                                                    pt
                                                           Pickering
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                cc: Hon. Cynthia Dianne Steel, District Judge, Family Court Division
                     Shareen W. Kaheaku
                     Adam Sakri
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A                                          2